UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6662


CHRISTOPHER GAYTON,

                    Plaintiff - Appellant,

             v.

OFFICER KUSTANBAUER, Correctional Officer; OFFICER PHILLIPS,
Correctional Officer; UNKNOWN ESCORTING OFFICER #2, Correctional
Officer; K. LAYBOURNE, Dr., Medical Administrator; OFFICER KULFMAN,
Correctional Officer; UNKNOWN ESCORTING OFFICER #1, Correctional
Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01577-LMB-MSN)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Gayton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Gayton appeals the district court’s orders dismissing his complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Gayton v. Kustanbauer, No. 1:16-cv-01577-LMB-

MSN (E.D. Va. Feb. 10, 2017; filed Apr. 11, 2017, entered Apr. 12, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2